PER CURIAM.
The appellant, City of Parker, challenges a non-final order denying its motion for contempt. The City was successful, in an earlier proceeding, in quieting title in its favor to a street in Bay County known as Alford Street. The appellees, who own a house that, pursuant to their prior stipulations of fact, is located in the right of way, were directed to remove any encroachment on or obstruction to Alford Street within ninety days of the date of the final judgment. The judgment was subsequently affirmed by this Court. Panek v. City of Parker, 827 So.2d 983 (Fla. 1st DCA 2002).
Thereafter, asserting that the appellees had not complied with the lower court’s directive, the City filed a motion seeking to have the appellees held in civil contempt. Following a hearing on the issue, the trial court denied the motion for contempt, finding that a review of the injunctions in the final judgment showed that the language in the judgment was insufficient to predicate a finding of contempt.
*292Because the final judgment, when reviewed in light of the pleadings and stipulations submitted in the earlier proceedings, clearly and unambiguously reveals that the appellees were ordered by the final judgment to remove the encroaching structure, the trial court erred in denying relief due to its belief that the final judgment was -unclear in this regard. Accordingly, we REVERSE the order insofar as it denies the City’s motion for contempt. We AFFIRM in all other respects.
BOOTH, BARFIELD and ALLEN, JJ., concur.